                                                                         Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION


GARY ALLAN SCHLAKE,

      Petitioner,

v.                                          CASE NO. 5:17cv150-MCR-CJK

BLACKMON, WARDEN,
FCI MARIANNA,

     Respondent.
_________________________/

                                   ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated December 17, 2018. ECF No. 18. Petitioner has been

furnished a copy of the Report and Recommendation and afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). I have

made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined the Report and Recommendation should be

adopted.
                                                                           Page 2 of 2

      Accordingly, it is now ORDERED as follows:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

      2.     Respondent’s motion to dismiss, ECF No. 13, is GRANTED and the

petition, ECF No. 1, and amended petition, ECF No. 5, for writ of habeas corpus

filed under 28 U.S.C. § 2241 are DISMISSED WITH PREJUDICE for lack of

jurisdiction, as petitioner has not demonstrated entitlement to proceed under § 2241.

      3.     The clerk of court shall close the file.

      DONE AND ORDERED this 15th day of January 2019.




                                           s/   M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 5:17cv150-MCR-CJK
